Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the specification, page 1, lines 3-8 have been changed to 
	--This application is a continuation of application serial No. 15/401,528 filed January 9, 2017, now patent No. 10,266,306, which is a continuation of application serial No. 15/203,115 filed July 6, 2016, now abandoned, which is a continuation of application serial No. 14/563,428 filed December 8, 2014, now patent No. 9,409,200, which is a continuation of application serial No. 14/028,892 filed September 17, 2013, now patent No. 8,919,604, which is a continuation of application serial No. 12/685,266 filed January 11, 2010, now patent No. 8,556,116, which is a continuation of application serial No. 11/085,457 filed March 21, 2005, now patent No. 7,644,835, which is a divisional of application serial No. 10/730,691 filed December 8, 2003, now patent No. 6,991,829, which is a divisional of application serial No. 09/961,090 filed September 21, 2001, now patent No. 6,708,838, which claims priority from provisional application No. 60/287,332 filed April 30, 2001, provisional application No. 60/262,165 filed January 16, 2001 and  provisional application No. 60/234,617 filed September 22, 2000. --




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733